Citation Nr: 0716402	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left varicocele.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1959 
and from October 1961 to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for a left 
varicocele and for a hernia.  In August 2006, the Board 
remanded this appeal for further development.  


FINDINGS OF FACT

1.  The RO denied service connection for a left varicocele in 
December 1963, and the veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  

3.  The RO denied service connection for a hernia in December 
1963, and the veteran did not appeal.  

4.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1963 RO decision that denied service 
connection for a left varicocele is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left varicocele.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).  

3.  The December 1963 RO decision that denied service 
connection for a hernia is final.  38 U.S.C.A. § 7105 (West 
2002).  

4.  New and material evidence has not been submitted to 
reopen a claim for service connection for a hernia.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In addition, the Court issued a decision in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), in which the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In this case, in a May 2003 letter and more specifically in a 
September 2006 letter, the RO provided notice to the veteran 
regarding what information and evidence would constitute new 
and material evidence, what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The September 2006 letter also advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The case was last readjudicated in February 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, and post-service VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

I.  Left Varicocele

The RO denied service connection for a left varicocele in 
December 1963.  The veteran was notified of that decision by 
a letter dated the same month.  The December 1963 RO decision 
was not appealed and is considered final.  38 U.S.C.A. 
§ 7105.  

The evidence considered at the time of the December 1963 RO 
decision included the veteran's service medical records.  The 
RO denied service connection on the basis that a left 
varicocele was not incurred in or aggravated by service.  It 
was noted that a left varicocele was shown on an induction 
examination in July 1956 and that there was no evidence of 
aggravation during service.  

The veteran's service medical records for his first period of 
service from July 1956 to July 1959 indicate that at the time 
of the July 1956 objective enlistment examination, there was 
a notation that the veteran's genitourinary system was 
normal.  A reexamination in July 1956 apparently also for 
enlistment examination purposes, noted that the veteran had a 
moderate varicocele, left.  The July 1959 objective 
separation examination report included a notation that the 
veteran's genitourinary system was normal.  

The service medical records for the veteran's second period 
of service from October 1961 to October 1962 indicate that at 
the time of the October 1961 objective enlistment 
examination, it was noted that he had an atrophic left 
testicle with a moderate left varicocele and that such was 
not considered disqualifying.  A January 1962 treatment entry 
noted that the veteran had complaints of pain in the left 
inguinal area when walking.  It was also noted that the left 
testicle was possibly enlarged.  The impression was hernia, 
bilateral, inguinal.  An additional impression referred to a 
left varicocele and a possible inguinal hernia.  A January 
1962 consultation report noted that the veteran had a 
moderate varicocele, left spermatic cord.  The examiner 
indicated that the inguinal canal was intact with no evidence 
of a hernia.  The diagnosis was left varicocele with no 
hernia.  The October 1962 objective discharge examination 
report noted that the veteran had a varicocele on the left 
that was not considered disqualifying.  

The evidence received since the December 1963 RO decision 
includes VA examination reports, private treatment reports, 
and statements from the veteran.  One private treatment 
report dated in May 1999 contained evidence of treatment for 
variously diagnosed genitourinary problems, including a left 
varicocele.  

VA examination reports dated in April 1974, March 1979, and 
in July 2002 did not refer to a left varicocele.  

A May 1999 operation report from North Shore Medical Center, 
Salem Hospital, related a preoperative diagnosis of redundant 
scrotum, chronic epididymitis, and left varicocele.  The 
veteran underwent a scrotoplasty with left varicocelectomy 
and left epididymectomy.  

The Board notes that the additional May 1999 private 
treatment report with an additional diagnosis of a left 
varicocele does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  Simply stated, the 
fact that the veteran was shown to have a left varicocele is 
not in dispute, either today or in December 1963.  The 
veteran's statements and testimony in this regard are also 
cumulative and redundant.  The evidence at the time of the 
December 1963 RO decision already indicated that the veteran 
had a left varicocele during service.  

As noted previously, the December 1963 RO decision denied 
service connection for a left varicocele on the basis that a 
left varicocele was shown on an induction examination in July 
1956 and that there was no evidence of aggravation during 
service.  None of the recently submitted evidence addresses 
the basis of the denial of service connection for a left 
varicocele.  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Even if some of the additional evidence were considered new, 
it is not material since it does not raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the December 1963 RO decision.  Thus the 
claim for service connection for a left varicocele may not be 
reopened, and the appeal is denied.  
	
II.  Hernia

The RO denied service connection for a hernia in December 
1963.  The December 1963 RO decision was not appealed and is 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 1963 RO 
decision included the veteran's service medical records.  The 
RO denied service connection on the basis that a hernia was 
not shown by the evidence of record.  

The veteran's service medical records for his first period of 
service from July 1956 to July 1959 did not show complaints 
of or treatment for a hernia.  

The service medical records for his second period of service 
from October 1961 to October 1962 indicate that he was noted 
to have a possible hernia on one occasion during such period 
of service.   A January 1962 treatment entry noted that the 
veteran had complaints of pain in the left inguinal area when 
walking.  It was also reported that the left testicle was 
possibly enlarged.  The impression was hernia, bilateral, 
inguinal.  An additional impression referred to a left 
varicocele and a possible inguinal hernia.  A January 1962 
consultation report noted that the veteran had a moderate 
varicocele, left spermatic cord.  The examiner indicated that 
the inguinal canal was intact with no evidence of a hernia.  
The diagnosis was left varicocele with no hernia.  The 
October 1962 objective discharge examination report did not 
refer to a hernia.  

The evidence received since the December 1963 RO decision 
includes VA examination reports, private treatment reports, 
and statements from the veteran.  

None of the additional evidence shows treatment for a hernia.  
One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.23d 1328 (1997); see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Such evidence does not 
refer to any current hernia or hernia residuals.  

The Board notes that the additional evidence does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Vargas-Gonzalez, supra.  Simply stated, 
there is no evidence of a hernia either today or in December 
1963.  The veteran's statements and testimony in this regard 
are also cumulative and redundant.  

As noted previously, the December 1963 RO decision denied 
service connection for a hernia on the basis that a hernia 
was not shown by the evidence of record.  None of the 
recently submitted evidence indicates that the veteran has a 
hernia related to his periods of service.  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain, supra; 
Espiritu, supra; see also Routen, supra.

Even if some of the additional evidence were considered new, 
it is not material since it does not raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the December 1963 RO decision.  Thus the 
claim for service connection for a hernia may not be 
reopened, and the December 1963 RO decision remains final.  


ORDER

The application to reopen the claim for service connection 
for a left varicocele is denied.  

The application to reopen the claim for service connection 
for a hernia is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


